         Case 1:20-cr-00068-DLH Document 651 Filed 05/18/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       AMENDED ORDER GRANTING MOTION
                                      )
       vs.                            )
                                      )
Trey Thomas Sartwell,                 )       Case No. 1:20-cr-68
                                      )
       Defendant.                     )

        Before the Court is Defendant’s Motion for Release. See Doc. No. 646. Defendant

is currently detained pursuant to an Order of this Court issued on March 30, 2021. See

Doc. No.     608. He now requests release for inpatient treatment at Good Road Recovery Center,

attaching a letter indicating bed availability on May 18, 2021. He indicates that an individual

named Jarett Baker is available to provide transportation. \

       The Court has been advised that neither the United States Pretrial Services Office nor the

United States opposes this request. As the request for release is unopposed, the Court GRANTS the

motion (Doc. No. 646) and ORDERS that Defendant be released no earlier than 9:00 AM on May

18, 2021, to Jarrett Baker, who shall transport him directly to Good Road Recovery Center

in Bismarck, ND. The following conditions shall apply to his release.

       (1)     Defendant shall report to the Pretrial Services Officer at such times and in

               such manner as designated by that Officer.

       (2)     Defendant shall not violate state, federal, tribal, or local law while on release.

       (3)     Defendant shall appear in court as required and surrender for any sentence

               imposed.

       (4)     Defendant shall reside at the Good Road Recovery Center in Bismarck, North

                                                 1
 Case 1:20-cr-00068-DLH Document 651 Filed 05/18/21 Page 2 of 3




      Dakota, and shall participate in the center’s programs and abide by its rules

      and regulations. Upon his arrival, he shall contact Pretrial Services Officer

      Bobby Wiseman at (701) 530-2404. He shall sign all releases of information

      requested by the Pretrial Services Officer so that his progress and participation

      in treatment may be monitored.

(5)   If terminated from the Good Road Recovery Center, Defendant shall immediately

      report to the United States Marshal’s Service with the understanding that he will be

      detained pending further order of the court.

(6)   At least four days prior to the completion of the program, defendant shall contact the

      Pretrial Services Office so that it may evaluate the appropriateness of any

      proposed living arrangements. Upon his discharge from the program, defendant

      may reside at an address approved by the Pretrial Services Office and not change this

      address without the Pretrial Services Office's permission. If the Pretrial

      Services Office determines that defendant is in need of a placement in a

      residential facility, defendant shall report to the designated facility as directed and

      comply with the facility's rules and regulations. If an approved residential facility is

      not available, defendant shall report the United States Marshal's office in

      Bismarck with the understanding that defendant shall be detained pending further

      order of the court.

(7)   Defendant shall refrain from the use of alcohol; any use or possession of a

      narcotic drug and other controlled substances defined in 21 U.S.C. § 802 or state

      statute, unless prescribed by a licensed medical practitioner, and any use of


                                         2
 Case 1:20-cr-00068-DLH Document 651 Filed 05/18/21 Page 3 of 3




       inhalants. Defendant shall submit to drug/alcohol screening at the direction of the

       Pretrial Services Officer to verify compliance. Failure or refusal to submit to

       testing or tampering with the collection progress or specimen may be considered

       the same as a positive test.

(8)    Defendant shall not possess a firearm, destructive device, or other dangerous

       weapon.

(9)    Defendant shall submit his/her person, residence, vehicle, and/or possessions to a

       search conducted by a Pretrial Services Officer at the request of the Pretrial

       Services Officer. Failure to submit to a search may be grounds for revocation

       of pretrial release. Defendant shall notify any other residents that the premises

       may be subject to searches pursuant to this condition.

(10)   Defendant shall not knowingly or intentionally have any direct or indirect contact

       with codefendants except that counsel for the Defendant, or counsel’s agent

       or authorized representative, may have such contact with such person(s) as is

       necessary in the furtherance of the Defendant’s legal defense.

IT IS SO ORDERED.

Dated this 18th day of May, 2021.

                                      /s/ Clare R. Hochhalter
                                      Clare R. Hochhalter, Magistrate Judge
                                      United States District Court




                                        3
